DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-5,7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feigel U.S.2018/0334148 in view of Grimm et al. U.S. 2020/0339086.
Regarding claim 1 Feigel shows in the several different embodiments (see fig 18 for example) an
electrohydraulic device capable of use with an autonomous vehicle including a power brake
pressure generator 200 connected to a hydraulic wheel brake (FR or RR) via ‘first power valve’
V51; a first electronic control unit “Power Net 1” configured to control at least a portion of the
vehicle power brake system; a second power valve connected in parallel, as broadly claimed,
V52 or V33, or the first power valve having two independent actuating devices (note the dual
coil arrangement on the solenoid valves—see para 0096); a second electronic unit “Power Net 2” to redundantly control the vehicle brake system relative to the first control unit.

Lacking in Feigel is a specific showing of how the first and second control units “Power Net 1”
and “Power Net 2” connect to the valves to control the brake system.
The reference to Grimm is relied upon to more specifically show this at “A” and “B” on the dual
solenoid valves Ga-6d. Note the two ECU arrangements at ECU 1 AND ECU 2. Also this device is
for use with autonomous vehicles.
The ordinary skilled worker in the art at the time the invention was effectively filed would
realize that the vehicle brake system of Feigel is redundantly controlled by the second Power
Net 2” controller based upon a reading of the disclosure therein and what is more specifically
illustrated in Grimm.
Regarding claim 2 see paras 0045-0046 in Grimm et al.
It would have been obvious to have provided two independent power /current sources in Feigel , as discussed in Grimm, simply as an obvious expedient in providing for a complete redundant system should one current source fail.
Regarding claim 3,4 these limitations are considered to be met or capable of being met.
Regarding claim 5 note the reservoir valves at 41,42.
Regarding Claim 7 as broadly claimed (and as best understood) the second power brake
pressure source is simply the master cylinder arrangement in the several different
embodiments. See 400 in fig 18 for example.
Regarding claims 8-10 these limitations are met.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feigel/Grimm as applied to claim 1 above, and further in view of Feigel U.S. 2016/0009263.
Regarding claim 6 Feigel lacks specifically providing a dual coil motor.
The reference to Feigel (same inventor) shows a similar brake system to the first but provides a
motor that can have two coils. See figure 5 elements 205,305 and the discussion in para 0085.
It would have been obvious to one of ordinary skill in the art to have used/substituted the
motor arrangement shown in Feigel ‘263 for the motor 201 in Feigel ‘148 simply to provide an
extra level of redundancy to the brake system.
Further the power brake pressure generator, the first electronic control unit, and the second electronic control unit of Feigel, as modified, are capable of being installed within the autonomous driving vehicle (where else would they be installed?).
Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive.  
Applicants primary argument is that:
Applicant traverses the prior art rejections because, contrary to the Examiner, Feigel does
not disclose an autonomously driven vehicle as recited in the claims. To emphasize this aspect
of the claimed invention, Applicant has amended claim 1 to recite that “the power brake pressure generator, the first electronic control unit, and the second electronic control unit are installed in the land vehicle driving autonomously.” The Examiner characterizes Feigel I as disclosing an electrohydraulic device capable of use with an autonomous vehicle, but the Examiner offers neither a citation to Feigel I nor any sound technical reasoning in support of this bare assertion.
Neither Grimm nor Feigel II overcomes this deficiency.
The examiner disagrees with applicant’s argument because they fail to address the teachings in Grimm para 0005:
An aspect of the present invention is a brake system with two electrically activated pressure sources as well as a method for operating such a brake system, which is suitable for highly automated or autonomously driving motor vehicles and has correspondingly sufficient availability. In this context, it is to be possible to manufacture the brake system cost-effectively.
Further its not clear what applicants added limitations to claim 1 do to overcome the prior art.  Where else would the power brake pressure generator, the first electronic control unit, and the second electronic control unit in Feigel/Grimm be installed other than within the autonomous driving vehicle? 
Since both brake systems offer redundant systems whereby should one of the control units/electronic devices fail the brake system remains fully functional since the second control unit can take over. Note the dual solenoid arrangements on the control valves in the embodiments of both references (see ‘A’ and ‘B” in Grimm) and the two ECU arrangements ECU1 AND ECU 2.
Therefore the examiner maintains that Feigel, as modified by Grimm, meets the claimed limitations.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        


Cps
7/21/22